                                                 U.S. Department of Justice

                                                 United States Attorney
                                                 Eastern District of Wisconsin

                                                 Federal Courthouse                     (414)297-1700
                                                 517 E. Wisconsin Ave, Rm 530      TTY (414)297-1088
                                                 Milwaukee WI 53202                Fax (414) 297-1738
                                                                                www.usdoj.gov/usao/wie


                                                 May 7, 2019

The Honorable Pamela Pepper
United States District Judge
Eastern District of Wisconsin
517 E. Wisconsin Avenue
Milwaukee, WI 53202

      Re:    United States v. Albert Golant, aka Alex Golant
             Case No. 18-CR-144

Dear Judge Pepper:

       I am writing on behalf of the parties to provide the Court with the joint status
report ordered on April 9, 2019. Since the last status report, the parties have continued
to engage in plea discussions. I have communicated with defense counsel and the
parties expect to file a signed plea agreement with this Court by the end of this week.

                                                 Respectfully,

                                                 MATTHEW D. KRUEGER
                                                 United States Attorney

                                          By:    /s/ Laura S. Kwaterski
                                                 LAURA S. KWATERSKI
                                                 Assistant United States Attorney




         Case 2:18-cr-00144-PP Filed 05/07/19 Page 1 of 1 Document 23
